Cicero Inc. Elects Don Peppers of Peppers and Rogers Group to Board of Directors CARY, NC, June 25, 2007– Cicero Inc. (BB:CICN), a leading provider of desktop application integration solutions for customer service organizations, today announced that Mr. Don Peppers has been elected to the Company’s Board of Directors. Recognized for over a decade as one of the leading authorities on customer-focused relationship management strategies for business, Don Peppers is an acclaimed author and a founding partner of Peppers & Rogers Group, the world’s premier customer-centered management consulting firm, part of Minneapolis-based Carlson Marketing Worldwide. Mr. Peppers’ expertise and clear, concise way of thinking places him in high demand as both a speaker and a management advisor with Fortune 500 executives and entrepreneurs seeking to identify their most valuable customers, increase customer satisfaction, and improve ROI and ROC.It has also earned him some significant citations by internationally recognized entities.He has been cited by The Times of London as their “Top 50 Business Brains” in 2005, by Accenture’s Institute for Strategic Change among the global “Top 100 Business Intellectuals” for two years running, and by Business 2.0 Magazine asone of the “foremost business gurus of our times.” Peppers’ and Rogers’ most innovative strategic thinking is embodied in their newest book,
